

116 S1524 IS: Real Education for Healthy Youth Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1524IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Booker (for himself, Ms. Hirono, Mr. Brown, Mr. Murphy, Ms. Smith, Mr. Menendez, Mr. Blumenthal, Ms. Warren, Ms. Baldwin, Mr. Markey, Ms. Duckworth, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the overall health and well-being of young people, including the promotion of
			 lifelong sexual health and healthy relationships, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Real Education for Healthy Youth Act of 2019. 2.Purposes; finding; sense of Congress (a)PurposesThe purposes of this Act are to provide young people with comprehensive sex education programs that—
 (1)promote and uphold the rights of young people to information in order to make healthy decisions about their sexual health;
 (2)provide the information and skills all young people need to make informed, responsible, and healthy decisions in order to become sexually healthy adults and have healthy relationships;
 (3)provide information about the prevention of unintended pregnancy, sexually transmitted infections, including HIV, dating violence, sexual assault, bullying, and harassment; and
 (4)provide resources and information on topics ranging from gender stereotyping and gender roles and stigma and socio-cultural influences surrounding sex and sexuality.
 (b)Finding on required resourcesIn order to provide the comprehensive sex education described in subsection (a), Congress finds that increased resources are required for sex education programs that—
 (1)substantially incorporate elements of evidence-based programs or characteristics of effective programs;
 (2)cover a broad range of topics, including medically accurate and complete information that is age and developmentally appropriate about all the aspects of sex, sexual health, and sexuality;
 (3)are gender and gender identity-sensitive, emphasizing the importance of equality and the social environment for achieving sexual and reproductive health and overall well-being;
 (4)promote educational achievement, critical thinking, decision making, self-esteem, and self-efficacy;
 (5)help develop healthy attitudes and insights necessary for understanding relationships between oneself and others and society;
 (6)foster leadership skills and community engagement by— (A)promoting principles of fairness, human dignity, and respect; and
 (B)engaging young people as partners in their communities; and (7)are culturally and linguistically appropriate, reflecting the diverse circumstances and realities of young people.
 (c)Sense of CongressIt is the sense of Congress that— (1)federally funded sex education programs should aim to—
 (A)provide information about a range of human sexuality topics, including— (i)human development, healthy relationships, personal skills;
 (ii)sexual behavior including abstinence; (iii)sexual health including preventing unintended pregnancy;
 (iv)sexually transmitted infections including HIV; and (v)society and culture;
 (B)promote safe and healthy relationships; (C)promote gender equity;
 (D)use, and be informed by, the best scientific information available; (E)be culturally appropriate and inclusive of youth with varying gender identities, gender expressions, and sexual orientations;
 (F)be built on characteristics of effective programs; (G)expand the existing body of research on comprehensive sex education programs through program evaluation;
 (H)expand training programs for teachers of comprehensive sex education; (I)build on programs funded under section 513 of the Social Security Act (42 U.S.C. 713) and the Office of Adolescent Health’s Teen Pregnancy Prevention Program, funded under title II of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3253), and on programs supported through the Centers for Disease Control and Prevention (CDC); and
 (J)promote and uphold the rights of young people to information in order to make healthy and autonomous decisions about their sexual health; and
 (2)no Federal funds should be used for health education programs that— (A)withhold health-promoting or life-saving information about sexuality-related topics, including HIV;
 (B)are medically inaccurate or have been scientifically shown to be ineffective; (C)promote gender or racial stereotypes;
 (D)are insensitive and unresponsive to the needs of sexually active young people; (E)are insensitive and unresponsive to the needs of survivors of sexual violence;
 (F)are insensitive and unresponsive to the needs of youth of all physical, developmental, and mental abilities;
 (G)are insensitive and unresponsive to the needs of youth with varying gender identities, gender expressions, and sexual orientations; or
 (H)are inconsistent with the ethical imperatives of medicine and public health. 3.Grants for comprehensive sex education for adolescents (a)Program authorizedThe Secretary, in coordination with the Associate Commissioner of the Family and Youth Services Bureau of the Administration on Children, Youth, and Families of the Department of Health and Human Services, the Director of the Office of Adolescent Health, the Director of the Division of Adolescent and School Health within the Centers for Disease Control and Prevention and the Secretary of Education, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out programs that provide adolescents with comprehensive sex education, as described in subsection (f).
 (b)DurationGrants awarded under this section shall be for a period of 5 years. (c)Eligible entityIn this section, the term eligible entity means a public or private entity that focuses on adolescent health and education or has experience working with adolescents.
 (d)ApplicationsAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance to participate in the evaluation described in section 6.
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (1)are State or local public entities;
 (2)are entities not currently receiving funds under— (A)section 513 of the Social Security Act (42 U.S.C. 713);
 (B)the Office of Adolescent Health’s Teen Pregnancy Prevention Program, funded under title II of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3253), or any substantially similar successive program; or
 (C)the Centers for Disease Control and Prevention's Division of Adolescent and School Health; and (3)address health inequities among young people that face systemic barriers resulting in disproportionate rates of not less than one of the following:
 (A)Unintended pregnancies. (B)Sexually transmitted infections, including HIV.
 (C)Dating violence and sexual violence. (f)Use of funds (1)In generalEach eligible entity that receives a grant under this section shall use the grant funds to carry out an education program that provides adolescents with comprehensive sex education that—
 (A)is age and developmentally appropriate; (B)is medically accurate and complete;
 (C)substantially incorporates elements of evidence-based sex education instruction; or (D)creates a demonstration project based on characteristics of effective programs.
 (2)Contents of comprehensive sex education programsThe comprehensive sex education programs funded under this section shall include instruction and materials that address—
 (A)the physical, social, and emotional changes of human development including, human anatomy, reproduction, and sexual development;
 (B)healthy relationships, including friendships, within families, and society, that are based on mutual respect, and the ability to distinguish between healthy and unhealthy relationships, including—
 (i)effective communication, negotiation and refusal skills, including the skills to recognize and report inappropriate or abusive sexual advances;
 (ii)bodily autonomy, setting and respecting personal boundaries, practicing personal safety, and consent; and
 (iii)the limitations and harm of gender-role stereotypes, violence, coercion, bullying, harassment, and intimidation in relationships;
 (C)healthy decision making skills about sexuality and relationships that include— (i)critical thinking, problem solving, self-efficacy, stress-management, self-care, and decision making;
 (ii)individual values and attitudes; (iii)the promotion of positive body images;
 (iv)developing an understanding that there are a range of body types and encouraging positive feeling about students’ own body types;
 (v)information on how to respect others and ensure safety on the internet and when using other forms of digital communication;
 (vi)information on local services and resources where students can obtain additional information related to bullying, harassment, dating violence and sexual assault, suicide prevention, and other related care;
 (vii)encouragement for youth to communicate with their parents or guardians, health and social service professionals, and other trusted adults about sexuality and intimate relationships;
 (viii)information on how to create a safe environment for all students and others in society; (ix)examples of varying types of relationships, couples, and family structures; and
 (x)affirmative representation of varying gender identities, gender expressions, and sexual orientations, including individuals and relationships between same sex couples and their families;
 (D)abstinence, delaying age of first sexual activity, the use of condoms, preventive medication, vaccination, birth control, and other sexually transmitted infection prevention measures, and the options for pregnancy, including parenting, adoption, and abortion including—
 (i)the importance of effectively using condoms, preventive medication, and applicable vaccinations to protect against sexually transmitted infections, including HIV;
 (ii)the benefits of effective contraceptive and condom use in avoiding unintended pregnancy; (iii)the relationship between substance use and sexual health and behaviors; and
 (iv)information about local health services where students can obtain additional information and services related to sexual and reproductive health and other related care;
 (E)through affirmative recognition, the roles that traditions, values, religion, norms, gender roles, acculturation, family structure, health beliefs, and political power play in how students make decisions that affect their sexual health, using examples of various types of races, ethnicities, cultures, and families, including single-parent households and young families;
 (F)information about gender identity, gender expression, and sexual orientation for all students, including—
 (i)affirmative recognition that people have different gender identities, gender expressions, and sexual orientations; and
 (ii)community resources that can provide additional support for individuals with varying gender identities, gender expressions, and sexual orientations; and
 (G)opportunities to explore the roles that race, ethnicity, immigration status, disability status, economic status, homelessness, foster care status, and language within different communities affect sexual attitudes in society and culture and how this may impact student sexual health.
					4.Grants for comprehensive sex education at institutions of higher education
 (a)Program authorizedThe Secretary, in coordination with the Secretary of Education, shall award grants, on a competitive basis, to institutions of higher education or consortia of such institutions to enable such institutions to provide young people with comprehensive sex education, described in subsection (e)(2).
 (b)DurationGrants awarded under this section shall be for a period of 5 years. (c)ApplicationsAn institution of higher education or consortia of such institutions desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance to participate in the evaluation described in section 6.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to an institution of higher education that—
 (1)has an enrollment of needy students as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b));
 (2)is a Hispanic-serving institution, as defined in section 502(a) of such Act (20 U.S.C. 1101a(a)); (3)is a Tribal College or University, as defined in section 316(b) of such Act (20 U.S.C. 1059c(b));
 (4)is an Alaska Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C. 1059d(b));
 (5)is a Native Hawaiian-serving institution, as defined in section 317(b) of such Act (20 U.S.C. 1059d(b));
 (6)is a Predominately Black Institution, as defined in section 318(b) of such Act (20 U.S.C. 1059e(b));
 (7)is a Native American-serving, nontribal institution, as defined in section 319(b) of such Act (20 U.S.C. 1059f(b));
 (8)is an Asian American and Native American Pacific Islander-serving institution, as defined in section 320(b) of such Act (20 U.S.C. 1059g(b)); or
 (9)is a minority institution, as defined in section 365 of such Act (20 U.S.C. 1067k), with an enrollment of needy students, as defined in section 312 of such Act (20 U.S.C. 1058).
				(e)Uses of funds
 (1)In generalAn institution of higher education receiving a grant under this section shall use grant funds to integrate issues relating to comprehensive sex education into institution of higher education in order to reach a large number of students, by carrying out one or more of the following activities:
 (A)Developing or adopting educational content for issues relating to comprehensive sex education that will be incorporated into student orientation, general education, or core courses.
 (B)Developing or adopting, and implementing schoolwide educational programming outside of class that delivers elements of comprehensive sex education programs to students, faculty, and staff.
 (C)Developing or adopting innovative technology-based approaches to deliver sex education to students, faculty, and staff.
 (D)Developing or adopting, and implementing peer-outreach and education programs to generate discussion, educate, and raise awareness among students about issues relating to comprehensive sex education.
 (2)Contents of sex education programsEach institution of higher education’s program of comprehensive sex education funded under this section shall include instruction and materials that address the requirements under section 3(f).
				5.Grants for pre-service and in-service teacher training
 (a)Program authorizedThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the Secretary of Education, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out the activities described in subsection (e).
 (b)DurationGrants awarded under this section shall be for a period of 5 years. (c)Eligible entityIn this section, the term eligible entity means—
 (1)a State or local educational agency; (2)a State or local department of health;
 (3)a tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304);
 (4)an educational service agency; (5)a nonprofit institution of higher education;
 (6)a national or statewide nonprofit organization that has as its primary purpose the improvement of provision of comprehensive sex education through training and effective teaching of comprehensive sex education; or
 (7)a consortium of nonprofit organizations that has as its primary purpose the improvement of provision of comprehensive sex education through training and effective teaching of comprehensive sex education.
 (d)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance to participate in the evaluation described in section 6.
			(e)Authorized activities
 (1)Required activityEach eligible entity receiving a grant under this section shall use grant funds for professional development and training of relevant faculty, school administrators, teachers, and staff, in order to increase effective teaching of comprehensive sex education students.
 (2)Permissible activitiesEach eligible entity receiving a grant under this section may use grant funds to— (A)provide research-based training of teachers for comprehensive sex education for adolescents as a means of broadening student knowledge about issues related to human development, healthy relationships, personal skills, and sexual behavior, including abstinence, sexual health, and society and culture;
 (B)support the dissemination of information on effective practices and research findings concerning the teaching of comprehensive sex education;
 (C)support research on— (i)effective comprehensive sex education teaching practices; and
 (ii)the development of assessment instruments and strategies to document— (I)student understanding of comprehensive sex education; and
 (II)the effects of comprehensive sex education; (D)convene national conferences on comprehensive sex education, in order to effectively train teachers in the provision of comprehensive sex education; and
 (E)develop and disseminate appropriate research-based materials to foster comprehensive sex education. (3)SubgrantsEach eligible entity receiving a grant under this section may award subgrants to nonprofit organizations that possess a demonstrated record of providing training to faculty, school administrators, teachers, and staff on comprehensive sex education to—
 (A)train teachers in comprehensive sex education; (B)support internet or distance learning related to comprehensive sex education;
 (C)promote rigorous academic standards and assessment techniques to guide and measure student performance in comprehensive sex education;
 (D)encourage replication of best practices and model programs to promote comprehensive sex education; (E)develop and disseminate effective, research-based comprehensive sex education learning materials;
 (F)develop academic courses on the pedagogy of sex education at institutions of higher education; or (G)convene State-based conferences to train teachers in comprehensive sex education and to identify strategies for improvement.
					6.Impact evaluation and reporting
			(a)Multi-Year evaluation
 (1)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary shall enter into a contract with a nonprofit organization with experience in conducting impact evaluations, to conduct a multi-year evaluation on the impact of the grants under sections 3, 4, and 5, and to report to Congress and the Secretary on the findings of such evaluation.
 (2)EvaluationThe evaluation conducted under this subsection shall— (A)be conducted in a manner consistent with relevant, nationally recognized professional and technical evaluation standards;
 (B)use sound statistical methods and techniques relating to the behavioral sciences, including quasi-experimental designs, inferential statistics, and other methodologies and techniques that allow for conclusions to be reached;
 (C)be carried out by an independent organization that has not received a grant under sections 3, 4, or 5; and
 (D)be designed to provide information on— (i)output measures, such as the number of individuals served under the grant and the number of hours of instruction;
 (ii)outcome measures, including measures relating to— (I)the knowledge that individuals participating in the grant program have gained in each of the following age and developmentally appropriate areas—
 (aa)growth and development; (bb)relationship dynamics;
 (cc)ways to prevent unintended pregnancy and sexually transmitted infections, including HIV; and (dd)sexual health;
 (II)the age and developmentally appropriate skills that individuals participating in the grant program have gained regarding—
 (aa)negotiation and communication; (bb)decision making and goal-setting;
 (cc)interpersonal skills and healthy relationships; and (dd)condom use; and
 (III)the behaviors of adolescents participating in the grant program, including data about— (aa)age of first intercourse;
 (bb)condom and contraceptive use at first intercourse; (cc)recent condom and contraceptive use;
 (dd)substance use; (ee)dating abuse and lifetime history of sexual assault, dating violence, bullying, harassment, stalking; and
 (ff)academic performance; and (iii)other measures necessary to evaluate the impact of the grant program.
 (3)ReportNot later than 6 years after the date of enactment of this Act, the organization conducting the evaluation under this subsection shall prepare and submit to the appropriate committees of Congress and the Secretary an evaluation report. Such report shall be made publicly available, including on the website of the Department of Health and Human Services.
 (b)Secretary’s report to CongressNot later than 1 year after the date of the enactment of this Act, and annually thereafter for a period of 5 years, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the activities to provide adolescents and young people with comprehensive sex education and pre-service and in-service teacher training funded under this Act. The Secretary’s report to Congress shall include—
 (1)a statement of how grants awarded by the Secretary meet the purposes described in section 2(a); and (2)information about—
 (A)the number of eligible entities and institutions of higher education that are receiving grant funds under sections 3, 4, and 5;
 (B)the specific activities supported by grant funds awarded under sections 3, 4, and 5; (C)the number of adolescents served by grant programs funded under section 3;
 (D)the number of young people served by grant programs funded under section 4; (E)the number of faculty, school administrators, teachers, and staff trained under section 5; and
 (F)the status of the evaluation required under subsection (a). 7.NondiscriminationPrograms funded under this Act shall not discriminate on the basis of actual or perceived sex, race, color, ethnicity, national origin, disability, sexual orientation, gender identity, or religion. Nothing in this Act shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available under any other Federal law or any law of a State or a political subdivision of a State, including the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116).
 8.LimitationNo Federal funds provided under this Act may be used for health education programs that— (1)withhold health-promoting or life-saving information about sexuality-related topics, including HIV;
 (2)are medically inaccurate or have been scientifically shown to be ineffective; (3)promote gender or racial stereotypes;
 (4)are insensitive and unresponsive to the needs of sexually active young people; (5)are insensitive and unresponsive to the needs of pregnant or parenting young people;
 (6)are insensitive and unresponsive to the needs of survivors of sexual abuse or assault; (7)are insensitive and unresponsive to the needs of youth of all physical, developmental, or mental abilities;
 (8)are insensitive and unresponsive to individuals with varying gender identities, gender expressions, and sexual orientations; or
 (9)are inconsistent with the ethical imperatives of medicine and public health. 9.Amendments to other laws (a)Amendment to the Public Health Service ActSection 2500 of the Public Health Service Act (42 U.S.C. 300ee) is amended by striking subsections (b) through (d) and inserting the following:
				
 (b)Contents of programsAll programs of education and information receiving funds under this subchapter shall include information about the potential effects of intravenous substance abuse..
 (b)Amendments to the Elementary and Secondary Education Act of 1965Section 8526 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7906) is amended— (1)by striking paragraph (3);
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; (3)in paragraph (4), by inserting or after the semicolon;
 (4)in paragraph (5), by striking ; or and inserting a period; and (5)by striking paragraph (6).
 10.DefinitionsIn this Act: (1)AdolescentsThe term adolescents means individuals who are ages 10 through 19 at the time of commencement of participation in a program supported under this Act.
 (2)Age and developmentally appropriateThe term age and developmentally appropriate means topics, messages, and teaching methods suitable to particular age, age group of children and adolescents, or developmental levels, based on cognitive, emotional, social, and behavioral capacity of most students at that age level.
 (3)Appropriate committees of congressThe term appropriate committees of Congress means the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Energy and Commerce of the House of Representatives, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Appropriations of the House of Representatives.
 (4)Characteristics of effective programsThe term characteristics of effective programs means the aspects of evidence-based programs, including development, content, and implementation of such programs, that—
 (A)have been shown to be effective in terms of increasing knowledge, clarifying values and attitudes, increasing skills, and impacting upon behavior; and
 (B)are widely recognized by leading medical and public health agencies to be effective in changing sexual behaviors that lead to sexually transmitted infections, including HIV, unintended pregnancy, and dating violence and sexual assault among young people.
 (5)Comprehensive sex educationThe term comprehensive sex education means instruction part of a comprehensive school health education approach which addresses the physical, mental, emotional, and social dimensions of human sexuality; designed to motivate and assist students to maintain and improve their sexual health, prevent disease and reduce sexual health-related risk behaviors; and enable and empower students to develop and demonstrate age and developmentally appropriate sexuality and sexual health-related knowledge, attitudes, skills, and practices.
 (6)ConsentThe term consent means affirmative, conscious, and voluntary agreement to engage in interpersonal, physical, or sexual activity.
 (7)Culturally appropriateThe term culturally appropriate means materials and instruction that respond to culturally diverse individuals, families and communities in an inclusive, respectful and effective manner; including materials and instruction that are inclusive of race, ethnicity, languages, cultural background, religion, sex, gender identity, sexual orientation, and different abilities.
 (8)Evidence-basedThe term evidence-based, when used with respect to sex education instruction means a sex education program that has been proven through rigorous evaluation to be effective in changing sexual behavior or incorporates elements of other programs that have been proven to be effective in changing sexual behavior.
 (9)Gender expressionThe term gender expression, when used with respect to a sex education program, means the expression of one’s gender, such as through behavior, clothing, haircut, or voice, and which may or may not conform to socially defined behaviors and characteristics typically associated with being either masculine or feminine.
 (10)Gender identityExcept with respect to section 7, the term gender identity, when used with respect to a sex education program, means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth including a person’s deeply held sense or knowledge of their own gender; such as male, female, both or neither.
 (11)InclusiveThe term inclusive, when used with respect to a sex education program, means curriculum that ensures that students from historically marginalized communities are reflected in classroom materials and lessons.
 (12)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (13)Medically accurate and completeThe term medically accurate and complete, when used with respect to a sex education program, means that— (A)the information provided through the program is verified or supported by the weight of research conducted in compliance with accepted scientific methods and is published in peer-reviewed journals, where applicable; or
 (B)(i)the program contains information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete; and
 (ii)the program does not withhold information about the effectiveness and benefits of correct and consistent use of condoms and other contraceptives.
 (14)SecretaryThe term Secretary means the Secretary of Health and Human Services. (15)Sexual developmentThe term sexual development means the lifelong process of physical, behavioral, cognitive, and emotional growth and change as it relates to an individual’s sexuality and sexual maturation, including puberty, identity development, socio-cultural influences, and sexual behaviors.
 (16)Sexual orientationExcept with respect to section 7, the term sexual orientation, when used with respect to a sex education program, means an individual’s attraction, including physical or emotional, to the same or different gender.
 (17)Young peopleThe term young people means individuals who are ages 10 through 24 at the time of commencement of participation in a program supported under this Act.
			11.Funding
 (a)AppropriationFor the purpose of carrying out Act, there is appropriated 75,000,000 for each fiscal years 2020 through 2025. Amounts appropriated under this subsection shall remain available until expended.
			(b)Reservations of funds
 (1)The Secretary shall reserve 50 percent of the amount appropriated under subsection (a) for the purposes of awarding grants for comprehensive sex education for adolescents under section 3.
 (2)The Secretary shall reserve 25 percent of the amount appropriated under subsection (a) for the purposes of awarding grants for comprehensive sex education at institutes of higher education under section 4.
 (3)The Secretary shall reserve 20 percent of the amount appropriated under subsection (a) for the purposes of awarding grants for pre-service and in-service teacher training under section 5.
 (4)The Secretary shall reserve 2 percent of the amount appropriated under subsection (a) for the purpose of carrying out the impact evaluation and reporting required under section 6(a).
 (c)Secretarial responsibilitiesThe Secretary shall reserve 3 percent of amount appropriated under subsection (a) for each fiscal year for expenditures by the Secretary to provide, directly or through a competitive grant process, research, training, and technical assistance, including dissemination of research and information regarding effective and promising practices, providing consultation and resources, and developing resources and materials to support the activities of recipients of grants. In carrying out such functions, the Secretary shall collaborate with a variety of entities that have expertise in adolescent sexual health development, education, and promotion.
 (d)Reprogramming of abstinence only until marriage program fundingThe unobligated balance of funds made available to carry out section 510 of the Social Security Act (42 U.S.C. 710) (as in effect on the day before the date of enactment of this Act) are hereby transferred and shall be used by the Secretary to carry out this Act. The amounts transferred and made available to carry out this Act shall remain available until expended.
 (e)Repeal of abstinence only until marriage programSection 510 of the Social Security Act (42 U.S.C. 710 et seq.) is repealed.